Citation Nr: 9920217	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from May 1992 to 
May 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDING OF FACT

The appellant's lumbosacral strain is manifested by low back 
pain with radiation to the right leg, tenderness to palpation 
in the right lower back, moderate limitation of motion in the 
lumbar spine, and negative straight leg raising.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5295 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that her service-connected lumbosacral 
strain is more severely disabling than currently evaluated, 
thereby warranting a higher rating.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The appellant's service medical records reveal that she was 
initially treated for low back pain in July 1992, which was 
diagnosed as lumbar paraspinal strain.  She was seen in 
December 1992 for a complaint of low back pain with muscle 
spasms without radiation of pain into the lower extremities.  
In January 1993, she complained of low back pain accompanied 
by occasional radiating pain into the legs.  In February 
1993, she indicated that she no longer had pain radiating to 
the right leg.  

Postservice VA medical evidence showed that the appellant 
complained of low back pain radiating to the right lower 
extremity in February 1994.  An X-ray of the lumbosacral 
spine in February 1994 revealed minimal end plate spurring 
anteriorly at L1, preserved alignment and disc spaces, spina 
bifida occulta of S1, and possible mild degree of 
levoconvexed lumbar scoliosis.  A March 1994 lumbar CT 
revealed spina bifida occulta of S1 but showed no evidence of 
disc herniation, spinal stenosis, neural foraminal narrowing, 
acute fracture, dislocation, or subluxation.  

A chiropractor indicated in a March 1994 statement that the 
appellant had been treated for a complaint of severe low back 
pain, and that orthopedic, neurological, and X-ray evaluation 
had demonstrated a positive "Lasegues," "Barggards," and 
"GoldThwaits."  It was reported that range of motion 
testing for the lumbar spine had shown forward flexion to 70 
degrees, extension to 5 degrees, lateral flexion to 10 
degrees right and 30 degrees left, and rotation to 20 degrees 
right and 15 degrees left.  

At a May 1994 VA medical examination, the appellant reported 
that she had had many days when she had experienced severe 
low back pain with right sciatic radiation that sometimes 
would awaken her.  She indicated that private chiropractic 
care provided some relief, as did Darvocet-N 100.  Physical 
examination revealed full range of motion in all joints, 
although extreme flexion of the hips produced back pain.  
Neurological findings were intact.  Knee jerks were 3+, and 
ankle jerks were 2+ and symmetric.  Babinski's was negative.  
Tenderness and spasm were noted over the lumbar spine and 
right sacroiliac joint.  The spasm in the lumbar spine was 
evident at 100 degrees, without paresthesia or anesthesia.  
Pain was demonstrated about halfway down an attempted squat.  
The diagnosis was chronic low back pain with right sciatic 
radiation.  

A November 1994 VA outpatient record indicated low back pain, 
decreased range of motion in the back with worse pain on 
extension, and tenderness to palpation at L5-S1.  

A June 1997 medical record from Baptist North Hospital showed 
that the appellant was seen in the emergency room with a 
complaint of chronic back pain because she had run out of 
Darvocet and Motrin 800 didn't help with the pain.  Motor was 
5/5, sensory was intact bilaterally, and straight leg raising 
was negative.  There was tenderness to palpation in the upper 
right paraspinal muscles and lower left paraspinal back.  

At a July 1997 VA medical examination, the appellant 
complained of low back pain that required two to three 
emergency room visits a year.  She denied any numbness or 
tingling in the extremities and indicated she had no 
bladder/bowel problems.  She reported that she took Motrin 
daily and experienced spasms in her right leg.  Physical 
examination revealed that the appellant's gait was 
comfortable and that she sat during her interview with her 
hips and knees bent to 90 degrees.  The spine was central in 
position, without kyphoscoliosis.  Range of motion testing 
for the lumbar spine revealed the following findings: forward 
flexion was to 60 degrees without pain; extension was to 20 
degrees; and lateral flexion was to 20 degrees, right and 
left.  Range of motion in the hips was intact and complete.  
The assessment was low back with no objective evidence of 
restrictive range of motion, degenerative joint disease, or 
other abnormalities.  

A November 1997 private medical record noted that the 
appellant complained of constant soreness in her back, even 
at night, with the pain usually dull but sometimes increased 
on standing or bending.  She described radiating pain into 
her right leg, and indicated that the back pain was 
improvement with a TENS unit and rest.  It was also noted 
that the appellant was three months pregnant.  Physical 
examination revealed negative straight leg raising and 
tenderness to palpation in the right lower back.  It was 
reported that flexion, extension, rotation, straight leg 
raising, and stretching all caused superficial palpable pain 
over the low back area, which was probably right L5-S1 facet.  
The assessment was low back pain, probably secondary 
osteoarthritis, and right L5-S1 facet.  

Service connection was granted for lumbosacral strain by an 
August 1993 rating decision, and a 10 percent evaluation was 
assigned for the disability under Diagnostic Code 5295 from 
May 6, 1993.  A November 1994 rating decision assigned a 20 
percent evaluation for lumbosacral strain from May 6, 1993.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; a 20 percent evaluation is assigned when it is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position; a 10 percent evaluation is assigned when it is 
manifested by characteristic pain on motion; and a 
noncompensable evaluation is assigned when it is manifested 
by slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The clinical findings of record do not demonstrate that the 
appellant's lumbosacral strain is manifested by severe 
symptomatology.  While she experiences pain and tenderness in 
her lower back with occasional radiation to the right leg, 
the whole spine does not list to the opposite side, marked 
limitation of motion is not shown on forward bending in 
standing position, nor is there abnormal mobility on forced 
motion.  While a chiropractor stated that there was a 
positive Goldthwait's, none of the VA examinations revealed 
such a finding.  Because the clinical findings do not 
indicate more than moderate disability associated with the 
appellant's lumbosacral strain, the Board is unable to 
identify a basis to grant a higher evaluation for the 
disorder.  

The Board has considered whether the appellant's low back 
disability may be assigned a higher evaluation based on 
limitation of motion in the lumbar spine.  Limitation of 
motion in the lumbar spine is assigned a 40 percent 
evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  If one accepts that normal 
ranges of motion in the lumbar spine include flexion to 95 
degrees, extension to 35 degrees, and lateral flexion to 40 
degrees, then the most recent range of motion testing at the 
July 1997 VA examination, which showed flexion to 60 degrees, 
extension to 20 degrees, and lateral flexion to 20 degrees 
bilaterally, revealed no more than moderate limitation of 
motion in the lumbar spine.  Therefore, the appellant's low 
back disability does not warrant an evaluation greater than 
20 percent based on limitation of motion in the lumbar spine.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in her lower back, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  The July 1997 VA examination 
revealed that she had a comfortable gait, intact range of 
motion in the hips, no more than moderate limitation of 
motion in the lumbar spine, and no bladder/bowel problems.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's lumbosacral 
strain on the basis of functional disability.  


ORDER

An increased evaluation is denied for lumbosacral strain.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

